                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

Z.G., by and through his mother and next friend,
                                        )
C.G., C.G., on behalf of herself, and J.G., on
                                        )
Behalf of himself,                      )
                                        )
                       Plaintiffs,      )
                                        )                      JUDGMENT IN A
                                        )                      CIVIL CASE
v.                                      )                      CASE NO. 4:15-CV-183-D
                                        )
PAMLICO COUNTY PUBLIC SCHOOLS           )
BOARD OF EDUCATION, LISA JACKSON,       )
SHERIFF CHRIS DAVIS, and DEPUTY BAILEY, )
                                        )
                       Defendants.      )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that plaintiffs' objections to the M&R
[D.E. 75] are OVERRULED, the court ADOPTS the M&R [D.E. 74], GRANTS
defendants' motion to dismiss [D.E. 61], DENIES plaintiffs' nunc pro tune motion [D.E.
63], DENIES plaintiffs' motion to extend time to file a second amended complaint [D.E.
66], and DISMISSES plaintiffs' amended complaint with prejudice.

This Judgment Filed and Entered on February 18, 2020, and Copies To:
Saiyani Thomas Mukombe                                 (via CM/ECF electronic notification)
Stephan J. Bowens                                      (via CM/ECF electronic notification)
Rachel B. Hitch                                        (via CM/ECF electronic notification)
Christopher J. Geis                                    (via CM/ECF electronic notification)



DATE:                                                          PETER A. MOORE, JR., CLERK
February 18, 2020                                              (By) /s/ Nicole Sellers
                                                               Deputy Clerk
